DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-15 in the reply filed on 5/18/2022 is acknowledged.
3. 	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant canceled claims 16-20; and added claims 21-25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganguly et al. (US 2021/0408246) (hereafter Ganguly).
Regarding claim 1, Ganguly (see up-side down figure of Fig. 1G) discloses a semiconductor device 100 (Fig. 1G, paragraph 0032), comprising: 
a first plurality of channel members (left stack of 109 in Fig. 1G, paragraph 0022) over a backside dielectric layer 170 (Fig. 1G, paragraph 0032); 
a second plurality of channel members (right stack of 109 in Fig. 1G, paragraph 0022) over the backside dielectric layer 170 (Fig. 1G); 
a silicide feature 171 (Fig. 1G, paragraph 0034) disposed in the backside dielectric layer 170 (Fig. 1G); and 
a source/drain feature 130 (Fig. 1G, paragraph 0026) disposed over the silicide feature 170 (Fig. 1G) and extending between the first plurality of channel members (left stack of 109 in Fig. 1G) and the second plurality of channel members (right stack of 109 in Fig. 1G), wherein the silicide feature 171 (Fig. 1G) extends through an entire depth of the backside dielectric layer 170 (Fig. 1G). 
Regarding claim 2, Ganguly further discloses the semiconductor device of claim 1, further comprising: a backside metal line 184 (Fig. 1G, paragraph 0035) underlying the backside dielectric layer 170 (Fig. 1G), wherein the silicide feature 171 (Fig. 1G) extends between the backside metal line 184 (Fig. 1G) and the source/drain feature 130 (Fig. 1G).  
Regarding claim 4, Ganguly further discloses the semiconductor device of claim 1, further comprising: a dielectric liner (element number is not shown in Fig. 1G but see 142 in Fig. 1F, paragraph 0030) disposed between the silicide feature 171 (Fig. 1G) and the backside dielectric layer 170 (Fig. 1G).  
Regarding claim 6, Ganguly further discloses the semiconductor device of claim 1, further comprising: an isolation feature (element number is not shown in Fig. 1G but see 142 in Fig. 1D, paragraph 0030) adjacent the backside dielectric layer 170 (Fig. 1G), 3wherein the isolation feature is in direct contact with the silicide feature 171 (Fig. 1G). 
Regarding claim 7, Ganguly further discloses the semiconductor device of claim 1, wherein the source/drain feature 130 (Fig. 1G) extends between the first plurality of channel members (left stack of 109 in Fig. 1G) and the second plurality of channel members (right stack of 109 in Fig. 1G) along a direction (horizontal direction in Fig. 1G), wherein the silicide feature 171 (Fig. 1G) comprises a first width (horizontal length of 171 in Fig. 1G) along the direction, wherein the source/drain feature 130 (Fig. 1G) comprises a second width (horizontal length of 130 in Fig. 1G) along the direction, wherein the first width (horizontal length of 171 in Fig. 1G) is greater than the second width (horizontal length of 130 in Fig. 1G).  

Claims 9-14, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching et al. (US 2017/0154973) (hereafter Ching).
Regarding claim 9, Ching (see up-side down figure of Fig. 23H) discloses a semiconductor structure 200 (Fig. 23H, paragraph 0027), comprising: 
a backside metal line 1045 (Fig. 23H, paragraph 0077); 
a silicide feature 1042 (Fig. 23H, paragraph 0077) disposed on and in contact with the backside metal line 1045 (Fig. 23H); 
a source/drain feature 850R (Fig. 23H, paragraph 0077) disposed on the silicide feature 1042 (Fig. 23H); 
a contact etch stop layer (CESL) 860 (Fig. 23H, paragraph 0065) disposed on the source/drain feature 850R (Fig. 23H); and 
a dielectric layer 610 (Fig. 23H) disposed over the CESL 860 (Fig. 23H).  
Regarding claim 10, Ching further discloses the semiconductor structure of claim 9, wherein the silicide feature 1042 (Fig. 23H, paragraph 0077, wherein “platinum silicide”) comprises nickel silicide, platinum silicide, or titanium silicide.  
Regarding claim 11, Ching further discloses the semiconductor structure of claim 9, wherein the CESL 860 (Fig. 23H, paragraph 0065, wherein “silicon nitride layer”) comprises silicon nitride or silicon carbonitride, wherein the dielectric layer comprises silicon oxide.  
Regarding claim 12, Ching further discloses the semiconductor structure of claim 9, wherein the source/drain feature 850R (Fig. 23H, paragraph 0075) comprises: 4an outer epitaxial layer 855 (Fig. 23H, paragraph 0075); and an inner epitaxial layer 316 (Fig. 23H, paragraph 0030) over the outer epitaxial layer 855 (Fig. 23H.  
Regarding claim 13, Ching further discloses the semiconductor structure of claim 9, wherein the source/drain feature 850R (Fig. 23H, paragraph 0077) extends between a first plurality of channel members (left 316 in Fig. 23E) and a second plurality of channel members (right 316 in Fig. 23E) along a direction (horizontal direction in Fig. 23H).  
Regarding claim 14, Ching further discloses the semiconductor structure of claim 13, wherein the silicide feature 1042 (Fig. 23H, paragraph 0077) comprises a first width (horizontal length of 1042 in Fig. 23H) along the direction, wherein the source/drain feature 850R (Fig. 23H, paragraph 0077) comprises a second width (horizontal length of 850R in Fig. 23H) along the direction, and wherein the first width (horizontal length of 1042 in Fig. 23H) is greater (see 23H, wherein the longest horizontal length of 1042 is greater than the shortest horizontal length of 850R) is than the second width (horizontal length of 850R in Fig. 23H).  
Regarding claim 21, Ching (see up-side down figure of Fig. 23H) discloses a semiconductor structure 200 (Fig. 23H, paragraph 0027), comprising: 
a backside metal line 1045 (Fig. 23H, paragraph 0077) extending lengthwise along a direction (horizontal direction in Fig. 23H); 
a backside dielectric layer 910 (Fig. 23H, paragraph 0066) disposed on the backside metal line 1045 (Fig. 23H); 
a silicide feature 1042 (Fig. 23H, paragraph 0077) disposed in the backside dielectric layer 910 (Fig. 23H) and in direct contact with the backside metal line 1045 (Fig. 23H); and 
a source/drain feature 850R (Fig. 23H, paragraph 0077) disposed on the silicide feature 1042 (Fig. 23H), wherein a first width (horizontal length of 1042 in Fig. 23H) of the silicide feature along the direction is greater (see 23H, wherein the longest horizontal length of 1042 is greater than the shortest horizontal length of 850R) than a second width (horizontal length of 850R in Fig. 23H) of the source/drain feature along the direction.  
Regarding claim 23, Ching further discloses the semiconductor structure of claim 21, wherein the silicide feature 1042 (Fig. 23H, paragraph 0077, wherein “platinum silicide”) comprises nickel silicide, platinum silicide, titanium silicide, or germanium.  
Regarding claim 24, Ching further discloses the semiconductor structure of claim 21, wherein the backside dielectric layer 910 (Fig. 23H, paragraph 0066, “doped silicon oxide”) comprises silicon oxide.  
Regarding claim 25, Ching further discloses the semiconductor structure of claim 21, wherein the silicide feature 1042 (Fig. 23H, paragraph 0077) is spaced apart from the backside dielectric layer 910 (Fig. 23H) by a liner 860 (Fig. 23H, paragraph 0065), wherein the liner (see paragraph 0065, wherein “silicon nitride layer”) comprises silicon nitride or silicon carbonitride.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ching as applied to claims 1 and 4 above, and further in view of Lilak et al. (US 2020/0294998) (hereafter Lilak).
Regarding claim 3, Ganguly discloses the semiconductor device of claim 1, however Ganguly does not disclose the silicide feature comprises nickel silicide, platinum silicide, or titanium silicide.  
Lilak discloses the silicide feature 863 (Fig. 8A-2, paragraph 0056, wherein “titanium silicide”) comprises nickel silicide, platinum silicide, or titanium silicide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to form the silicide feature comprises nickel silicide, platinum silicide, or titanium silicide, as taught by Lilak, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 5, Ganguly discloses the semiconductor device of claim 4, however Ganguly does not disclose the dielectric liner comprises silicon nitride or silicon carbonitride, wherein the backside dielectric layer comprises silicon oxide.  
Lilak discloses the dielectric liner 332 (Fig. 8A-2, paragraph 0045, wherein “silicon nitride”) comprises silicon nitride or silicon carbonitride, wherein the backside dielectric layer 126 (Fig. 8B, paragraph 0052, wherein “SiO.sub.x”) comprises silicon oxide.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to form the dielectric liner comprises silicon nitride or silicon carbonitride, wherein the backside dielectric layer comprises silicon oxide, as taught by Lilak, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Ganguly discloses the semiconductor device of claim 1, however Ganguly does not disclose a plurality of inner spacer features interleaving the first plurality of channel members, wherein the silicide feature is in contact with a bottommost inner spacer feature of the plurality of inner spacer features.  
Lilak discloses a plurality of inner spacer features (126 and 123 in Fig. 8B, paragraph 0052) interleaving the first plurality of channel members 116 (Fig. 8B, paragraph 0045), wherein the silicide feature (portion of 138 (see 863 of 138 in Fig. 8A-2) in Fig. 8B, paragraph 0056) is in contact with a bottommost inner spacer feature of the plurality of inner spacer features (126 and 123 in Fig. 8B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to form a plurality of inner spacer features interleaving the first plurality of channel members, wherein the silicide feature is in contact with a bottommost inner spacer feature of the plurality of inner spacer features, as taught by Lilak, since spacer 126 (Lilak , Fig. 1B, paragraph 0028) and etch selective material 136 (Lilak , Fig. 1B, paragraph 0028) are dielectric materials, the interconnect 128 (Lilak , Fig. 1B, paragraph 0028) does not short to these neighboring structures or other adjacent conductive structures covered by spacer 126 (Lilak , Fig. 1B, paragraph 0028) and etch selective material 136 (Lilak , Fig. 1B, paragraph 0028).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ching as applied to claim 9 above, and further in view of Leib et al. (US 2020/0013680) (hereafter Leib).
Regarding claim 15, Ching discloses the semiconductor structure of claim 9, however Ching does not disclose the silicide feature comprises silicon and germanium.  
Leib discloses the silicide feature 3912 (Fig. 139H, paragraph 0412) comprises silicon and germanium.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to form the silicide feature comprises silicon and germanium, as taught by Leib, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
1. 	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 22 would be allowable because a closest prior art, Ching et al. (US 2017/0154973), discloses a first width (horizontal length of 1042 in Fig. 23H) of the silicide feature 1042 1042 (Fig. 23H, paragraph 0077) along the direction (horizontal direction in Fig. 23H) and a second width (horizontal length of 850R in Fig. 23H) of the source/drain feature 850R (Fig. 23H, paragraph 0077) along the direction but fails to disclose the first width is between about 16 nm and about 22 nm, wherein the second width is between about 12 nm and about 16 nm. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor structure, comprising: the first width is between about 16 nm and about 22 nm, wherein the second width is between about 12 nm and about 16 nm in combination with other elements of the base claim 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813